Exhibit 10.7

 

 



RIDER TO SECURITY AGREEMENTS

This rider to SECURITY AGREEMENTS ( “Agreements”), dated as of October 8, 2014,
by and between Thinspace Technology, Inc., a Delaware corporation (“Company”),
and IBC Equity Holdings, Inc., a Delaware corporation (the “Secured Party”).

W I T N E S S E T H:

WHEREAS, the parties hereto have executed two Security Agreements, pursuant to
two Note Purchase Agreements of even date herewith, between the Company and the
Secured Party (the “Purchase Agreement”), the Company sold to the Secured Party
and two secured notes in the principal amounts of $100,000.00 and $300,000.00
(the “Notes”);

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1.                  Termination. Any UCC-1 financing statements filed in
conjunction with the Security Agreements will be terminated by the Secured Party
upon Company’s payment of $1,000,000.00 to the Secured Party.

2.                  Power of Attorney; Further Assurances.

(a)                The Company authorizes the Secured Party, and does hereby
make, constitute and appoint it, and its respective officers, agents, successors
or assigns with full power of substitution, as the Company’s true and lawful
attorney-in-fact, with power, in its own name or in the name of the Company, to,
after the occurrence and during the continuance of an Event of Default,
(i) endorse any notes, checks, drafts, money orders, or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Party; (ii) to sign and endorse any UCC financing statement or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; and (v) generally, to do, at the option of the Secured Party,
and at the Company’s expense, at any time, or from time to time, all acts and
things which the Secured Party deems necessary to protect, preserve and realize
upon the Collateral and the Security Interest granted therein in order to effect
the intent of this Agreement, the Note and the Purchase Agreement, all as fully
and effectually as the Company might or could do; and the Company hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.



 

 



(b)               On a continuing basis, the Company will make, execute,
acknowledge, deliver, file and record, as the case may be, in the proper filing
and recording places in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule B, attached hereto, all such instruments,
and take all such action as may reasonably be deemed necessary or advisable, or
as reasonably requested by the Secured Party, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Party the grant or
perfection of a security interest in all the Collateral.

(c)                The Company hereby irrevocably appoints the Secured Party as
the Company’s attorney-in-fact, with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Secured
Party’s discretion, to take any action and to execute any instrument which the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Company where permitted by law.

(d)               The Company shall execute such additional agreements and
documents necessary or advisable to accomplish the purposes of this Agreement.

3.                  Notices. All notices, requests, demands and other
communications hereunder shall be made in accordance with the Purchase
Agreement.

4.                  Other Security. To the extent that the Obligations are now
or hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

5.                  Miscellaneous.

(a)                No course of dealing between the Company and the Secured
Party, nor any failure to exercise, nor any delay in exercising, on the part of
the Secured Party, any right, power or privilege hereunder or under the Note or
Purchase Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

(b)               All of the rights and remedies of the Secured Party with
respect to the Collateral, whether established hereby or by the Note or Purchase
Agreement or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.

(c)                This Agreement, the Note and the Purchase Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and are intended to supersede all prior negotiations,
understandings and agreements with respect thereto. Except as specifically set
forth in this Agreement, no provision of this Agreement may be modified or
amended except by a written agreement specifically referring to this Agreement
and signed by the parties hereto.

(d)               In the event that any provision of this Agreement is held to
be invalid, prohibited or unenforceable in any jurisdiction for any reason,
unless such provision is narrowed by judicial construction, this Agreement
shall, as to such jurisdiction, be construed as if such invalid, prohibited or
unenforceable provision had been more narrowly drawn so as not to be invalid,
prohibited or unenforceable. If, notwithstanding the foregoing, any provision of
this Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.



 

 

 

(e)                No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.

(f)                This Agreement shall be binding upon and inure to the benefit
of each party hereto and its successors and assigns.

(g)               Each party shall take such further action and execute and
deliver such further documents as may be necessary or appropriate in order to
carry out the provisions and purposes of this Agreement.

(h)               This Agreement shall be construed in accordance with the laws
of the State of Delaware, except to the extent the validity, perfection or
enforcement of a security interest hereunder in respect of any particular
Collateral which are governed by a jurisdiction other than the State of Delaware
in which case such law shall govern. Each of the parties hereto irrevocably
submit to the exclusive jurisdiction of any Delaware state court or United
States Federal court sitting in Delaware over any action or proceeding arising
out of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such Delaware state or Federal court. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. The parties hereto further waive any objection to venue
in the State of Delaware and any objection to an action or proceeding in the
State of Delaware on the basis of forum non conveniens.

(i)                 This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

[Signature page follows.]

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

THINSPACE TECHNOLOGY, INC.

 

 

By: /s/ J. Christopher Bautista

Name: J. Christopher Bautista

Title: Chief Executive Officer



 

IBC EQUITY HOLDINGS, INC.

 

 

By: /s/ Samuel Oshana

Name: Samuel Oshana

Title: Manager

 

 



 

 



SCHEDULE A

List of Subsidiaries of the Company

Thinspace Technology Ltd. (United Kingdom corporation)

Thinspace Technology, Ltd (Nevada corporation)

 

 

 

 

STATE OF DELAWARE :

: SS

COUNTY OF NEW CASTLE :

 

BE IT REMEMBERED that on this 8th day of October, 2014, personally came before
me J. Christopher Bautista, the CEO of Thinspace Technology, Inc., party to this
Document, personally known to me to be such, and duly acknowledged this Document
to be the/her act and deed and duly authorized act and deed of Thinspace
Technology, Inc.

 GIVEN under my Hand and Seal of Office, this day and year aforesaid.



    /s/ Edward B. Rosenthal     Notary Public


  

 

 

 



 

STATE OF DELAWARE :

: SS

COUNTY OF NEW CASTLE :

 

BE IT REMEMBERED that on this 8th day of October, 2014, personally came before
me Samuel Oshana, the Manager of IBC Equity Holdings, Inc., party to this
Document, personally known to me to be such, and duly acknowledged this Document
to be the/her act and deed and duly authorized act and deed of IBC Equity
Holdings, Inc.

GIVEN under my Hand and Seal of Office, this day and year aforesaid.



    /s/ Edward B. Rosenthal     Notary Public


 

 

